DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed 7/05/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection(s) is/are withdrawn.

Response to Amendment
Claim(s) 1, 3, 7, 9, 11, 13, 17, 20-24, 26-29, and 31-34 was/were originally pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Lin Xiao on July 14, 2022.

The application has been amended as follows:
Claim 1:
A method for determining sleep characteristics based on movement data, comprising: 
providing a device that is configured to be worn as a wrist watch or bracelet, the device comprising a processor and an accelerometer configured to detect small motions of a user when the device is being worn by the user; 
calibrating the accelerometer to detect micro-motion during a rest or sleep state; 
detecting respiration with the micro-motions detected by the accelerometer, wherein detecting respiration with the accelerometer comprises: 
monitoring a respiration rate; and 
detecting an amplitude of an output signal provided by the accelerometer; 
storing the output signal from the accelerometer during sleep; 
applying a filter to a portion of the output signal, and 
determining, based at least in part on the filtered portion of the output signal, whether the user was sleeping during a time corresponding to the filtered portion of the output signal; 
wherein based on a determination that the user was sleeping, determining a sleep characteristic for at least a portion of the time corresponding to the filtered portion of the output signal of the accelerometer;
wherein determining a sleep characteristic comprises determining whether the user was experiencing deep sleep, light sleep, or random-eve-movement ("REM") sleep, and determining that the user experienced a pattern of obstructive apnea or a pattern of central apnea.

Claim 7:
The method of claim 1, wherein the micro-motions  of the user[[,]] the accelerometer is configured to detect are based on setting the sensitivity of the accelerometer between 0.1-5.0 millivolts per G-force.

Claim 9:
The method of claim 1, wherein the micro-motions  of the user the accelerometer is configured to detect are based on setting a sampling rate of the accelerometer between 5-1000 Hz.

Claim 11:
A device for determining sleep characteristics based on movement data, comprising: 
an accelerometer calibrated to detect micro-motions [[motions]] of a user during a rest or sleep state when the device is being worn by the user, wherein the micro-motions detected by the accelerometer comprise a respiration rate and an output signal with an amplitude; 
memory including non-transitory, computer-readable medium containing instructions for determining sleep characteristics from the micro-motions measured by the accelerometer; 
a processor configured to execute the instructions to perform stages comprising: 
storing the output signal from the accelerometer during sleep; 
applying a filter to a portion of the output signal from the accelerometer; YB:00846725.DOCXU.S. Patent Application Serial No. 15/914,857Page 4 of 17 Reply responsive to Office Action dated March 29, 2022 Reply dated: July 5, 2022 
determining, based at least in part on the filtered portion of the output signal, whether the user was sleeping during a time corresponding to the filtered portion of the output signal, the respiration rate of the user, and the amplitude of the output signal; and 
based on a determination that the user was sleeping, determining a sleep characteristic for at least a portion of the time corresponding to the filtered portion of the output signal; 
determining a sleep characteristic comprises determining whether the user was experiencing deep sleep, light sleep. or random-eye-movement ("REM") sleep, and determining that the user experienced a pattern of obstructive apnea or a pattern of central apnea based upon the output signal of the accelerometer from the filter; and 
wherein the device is a wearable device that is configured to be positioned at the user's wrist.

Claim 17:
The device of claim 11, wherein the accelerometer is configured to detect micro-motions  of a user based on setting the sensitivity of the accelerometer between 0.1- YB:00846725.DOCXU.S. Patent Application Serial No. 15/914,857Page 5 of 17 Reply responsive to Office Action dated March 29, 2022 Reply dated: July 5, 2022 5.0 millivolts per G-force, and the accelerometer is configured to detect micro-motions  of a user based on setting a sampling rate of the accelerometer between 5-1000 Hz. 

Claim 22:
The device of claim 11, wherein the device further includes an ambient light sensor module and an optical sensor and the ambient light sensor, the optical sensor, and the accelerometer operate independently of one another. 

Allowable Subject Matter
Claim(s) 1, 3, 7, 9, 11, 13, 17, 20-24, 26-29, and 31-34 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is directed to a system and method for determining sleep characteristics based on movement data, comprising a device worn on a wrist, the device comprising a processor and accelerometer, calibrating the accelerometer to detect micro-motions, detecting respiration with the accelerometer by monitoring respiration rate and monitoring amplitude of the accelerometer output, storing the accelerometer output during sleep, filtering a portion of the accelerometer output, determining based on the filtered portion of the output signal whether a user was sleeping, and determining a sleep characteristic from the filtered portion of the accelerometer output if the user is sleeping, wherein a sleep characteristic is a level of sleep depth and a type of apnea. 
The closest prior art of record is Kahn et al (US 2013/0234823) (“Kahn”), Milan et al (WO 2018/081778) (“Milan”), Aumer et al (US 2016/0094899) (“Aumer”), Shtalryd (US 2013/0072763), and Atallah et al (US 2016/0151013) (“Atallah”).
Kahn teaches a wearable sleep evaluating system worn on a wrist, utilizing a processor and accelerometer for micromotion, the system gathering cyclical physiological data, stores motion output during sleep, determines sleep state, determines sleep characteristics, and a sleep characteristic is sleep depth.
Milan teaches a wearable system utilizing an accelerometer to measure respiration, the sensors of the system being calibrated to measure data, gathering deflections/amplitudes, a respiration waveform, and respiration rate from the motion data, storing the accelerometer motion data, and classifying apnea from the breathing and motion data.
Aumer teaches calibrating an accelerometer to measure micromotion during sleep.
Shtalryd teaches measuring micromotions to evaluate breath and that this technique can be applied for apnea detection.
Atallah teaches that a respiration signal may be derived from an accelerometer, that accelerometer placed as a watch on a wrist.

Yet their combined efforts do not fairly teach or suggest the combination of all such ideas without the use of hindsight reasoning. Kahn makes no attempt to evaluate cyclic  physiological signals with motion data, Milan teachings focus on a system that is worn on the neck or chest, and no single reference confirms that micromotion measured at a wrist will provide suitable respiration data.

Thus, the prior art of record neither renders obvious nor anticipates the combination of claim elements in light of the specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791